DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17) and Species 3 (Figures 10, 6A-6D and 8E) in the reply filed on 4/20/2022 is acknowledged.  Accordingly, claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RITTER (US 2,346,873).
Regarding claim 1, RITTER discloses a hanger functionally capable of hanging accessories comprising a strap (14) configured to wrap around a top of a hanger rod (12) (Figures 1-5).  RITTER further discloses a hanger assembly (10) configured to be arranged below the hanger rod (12) and configured to attach to the strap (14) (Figures 1-5).  RITTER discloses the strap (14) and hanger assembly (10) being functional capable of applying compressive forces to the hanger rod (12) (Figures 1-3).
Regarding claims 2 and 8, RITTER discloses the hanger assembly (10) including a hanger stem (projecting upper central portion of 10) and a first stud (projection of rivet 15 beyond hanger stock on side of element 17 including element 17) (2nd interpretation: projection of rivet 15 beyond hanger stock on side of element 17, but not including element 17) on a first side of the hanger stem (figures 1-5).
Regarding claims 3 and 8, RITTER discloses a second stud (projection of rivet 15 beyond hanger stock on opposite side thereof wherein strap 14 is originally attached) on a second side of the hanger stem, wherein the first stud is insertable into a first hole (16) of the strap (14) and the second stud is insertable into a second hole (as defined by rivet 15 therewithin) of the strap (14) (Figures 2-5).
Regarding claims 4 and 9, RITTER discloses the first stud (specifically noting element 17 thereof) extending downwards (Fig. 2) to prevent the strap from sliding off the stud when the strap is in tension (Figures 1-2).  In a different interpretation, wherein the first stud is one side of the rivet (15) extending beyond the hanger stock (10) and the second stud is the other side of the rivet (15) extending beyond the hanger stock (10), note that the enlarged ends of rivet (end of each of the first and the second stud) can be considered extending downward (and in multiple other directions) to prevent the strap from sliding off the rivet (Figures 1-5). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over RITTER (US 2,346,873) in view of PAYNE (US 5,950,884).
Regarding claim 10, RITTER discloses a system comprising a hanger rod (12), an elastomeric strap (14; note that leather has at least some degree of elasticity) and a hanger assembly (10) as discussed above.  However, RITTER fails to disclose the hanger assembly including at least one hanger hook.  PAYNE teaches a hanger assembly (10; 16) comprising at least one hanger hook (24, 26) in order to hold at least one garment accessory, such as suspenders (38), therefrom (Figures 1-10).  Accordingly it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the hanger assembly of RITTER with at least one hanger hook, in light of the teachings of PAYNE, in order to hold at least one garment accessory, such as suspenders, therefrom.      
Note that claims 11-12 and 16-17 are rejected under 35 U.S.C. 103 by RIUTTER in view of PAYNE for the reasons previously discussed within the 35 U.S.C. 102(a)(1) rejection above.  
Regarding claim 13, RITTER discloses the elastomeric strap (14) contacting about a half a circumference of the hanger rod (12) (Figures 2-3).  
Regarding claims 14-15, note that strap (14) of RITTER is securely attached to the hanger rod (12) in a tensioned/tightened arrangement as shown in figures 1 and 2.  Such an arrangement, as shown in RITTER, would provide friction between the hanger rod (12) and the elastomeric strap (14) and thus, to some degree, prevent the hanger from sliding along the hanger rod (12) and/or rotating about the hanger rod (12).  This is especially true considering that the hanger assembly of RITTER (including anything hung therefrom) would provide further weight and thus tension to the strap (14).  For future reference, please note SEAVEY (US 907,706).  

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over HEIMANN (US 1,824,138) in view of RITTER (US 2,346,873).
Regarding claims 1-4 and 8-9, HEIMANN discloses a hanger functionally capable of hanging accessories comprising a hanger assembly (2; 4, 5, 6 and 7) wherein the hanger assembly includes a stem (6, 6; 7, 7) (Fig. 1).  However, HEIMANN fails to disclose a strap attached to the hanger assembly wherein the strap is configured to wrap around a top of a hanger rod as claimed.  Note that HEIMANN discloses a hook (12, 14) attached to the stem (6, 6; 7, 7) of the hanger assembly rather than a strap (Fig. 1).  
As discussed above, RITTER discloses a hanger comprising a strap (14) attached to a stem (projecting upper central portion of 10) of a hanger assembly (10) as claimed in order to attach the hanger to a hanging rod (12) in a neat, attractive and secure manner (Figures 1-5).  Relating to the connection of the strap to the stem, RITTER discloses a first stud (projection of rivet 15 beyond hanger stock on side of element 17 including element 17) (2nd interpretation: projection of rivet 15 beyond hanger stock on side of element 17, but not including element 17) on a first side of the hanger stem (figures 1-5).  RITTER discloses a second stud (projection of rivet 15 beyond hanger stock on opposite side thereof wherein strap 14 is originally attached) on a second side of the hanger stem, wherein the first stud is insertable into a first hole (16) of the strap (14) and the second stud is insertable into a second hole (as defined by rivet 15 therewithin) of the strap (14) (Figures 2-5).  RITTER discloses the first stud (specifically noting element 17 thereof) extending downwards (Fig. 2) to prevent the strap from sliding off the stud when the strap is in tension (Figures 1-2).  In a different interpretation, wherein the first stud is one side of the rivet (15) extending beyond the hanger stock (10) and the second stud is the other side of the rivet (15) extending beyond the hanger stock (10), note that the enlarged ends of rivet (end of each of the first and the second stud) can be considered extending downward (and in multiple other directions) to prevent the strap from sliding off the rivet (Figures 1-5).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the hanger of HEIMANN with a strap attached to the stem of the hanger assembly thereof, in light of the teachings of RITTER, in order to attach the hanger to a hanging rod in a neat, attractive and secure manner. 
Regarding claim 5, HEIMANN discloses the hanger stem (6, 6; 7, 7) being made from wire (1) (page 2, lines 49-51) (Fig. 1).
Regarding claim 6, HEIMANN discloses the hanger assembly (2) comprising a hanger body (4) made from wire (page 2, lines 49-51) (Fig. 1).  
Regarding claim 7, HEIMANN discloses the hanger stem (6, 6) and the hanger body (4) being substantially perpendicular to one another (Fig. 1).
Claims 10-12 and 16-17 are also rejected under 35 U.S.C. 103 by HEIMANN in view of RITTER for the reasons addressed above.  Further regarding claim 10, note that HEIMANN discloses the hanger assembly (2) comprising at least one hanger hook (19 includes hooks 24) (Fig. 1).
Regarding claim 13, RITTER discloses the elastomeric strap (14) contacting about a half a circumference of the hanger rod (12) (Figures 2-3).  
Regarding claims 14-15, note that strap (14) of RITTER is securely attached to the hanger rod (12) in a tensioned/tightened arrangement as shown in figures 1 and 2.  Such an arrangement, as shown in RITTER, would provide friction between the hanger rod (12) and the elastomeric strap (14) and thus, to some degree, prevent the hanger from sliding along the hanger rod (12) and/or rotating about the hanger rod (12).  This is especially true considering that the hanger assembly of HEIMANN in view of RITTER (including anything hung therefrom) would provide further weight and thus tension to the strap (14).  For future reference, please note SEAVEY (US 907,706).  

Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.  Note that US 8,915,384, US 2004/0020948, D378,475 and US 4,428,486 each discloses a belt hanger comprising hooks extending from a hanger body thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732